Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 04/25/2022.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 04/25/2022 was considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art fails to teach or suggest a system for converting an adaptive media stream to downloadable media, the system comprising: at least one network interface; at least one memory; and at least one processor each coupled to one or more of the at least one network interface and one or more of the at least one memory, the at least one processor configured to: receive, from a requesting device, a request for a downloadable multimedia file that includes a portion of a media stream; initialize a plurality of worker threads for converting the portion of the media stream into a multimedia container; retrieve, via one of the plurality of worker threads, a segment of the media stream from a storage location; concatenate, via the one of the plurality of worker threads, the retrieved segment, with any additional segments associated with the portion of the media stream already included in the multimedia container, into the multimedia container; determine that each segment of the media stream associated with the portion of the media stream is included in the multimedia container; and upon a determination that each of the segments associated with the portion of the media stream are included in the multimedia container, transmit, via the at least one network2DOCKET No. LVGN60-34775APPLICATION NO. 17/206,250 PATENTinterface, the multimedia container corresponding to the requested multimedia file to the requesting device, as recited in the claims.
The closest prior art, Krasic et al. (US 2013/0276048), discloses software threads for transcoding media segments then placing the segments into downloadable multimedia containers.  However, Krasic et al. does not disclose concatenating each of the segments into the downloadable multimedia container and transmitting the container to a requesting device when all segments have been concatenated as claimed.  Krasic et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2009/0003600)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425